Citation Nr: 1029148	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
with anxiety. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claims at issue. 

In his April 2007 VA Form 9, the Veteran requested to testify at 
a hearing before the Board in Washington, DC.  However, in March 
2009, the Veteran cancelled his request for a Board hearing.  The 
Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.704(e) (2009).

The Board notes that the Veteran has claimed entitlement 
to TDIU, and that an October 2001 Social Security 
Administration (SSA) record reflects that the Veteran has 
been determined to be totally disabled.  The Board finds 
that the record therefore raises the issue of entitlement 
to nonservice connected pension benefits.  This issue has 
not yet been adjudicated by the agency of original 
jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  Therefore, it is referred to the 
AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not have depressive disorder with anxiety 
that had its onset in active military service or is otherwise 
related to service.

2.  The Veteran does not have any disabilities for which service 
connection has been established. 





CONCLUSIONS OF LAW

1.  Depressive disorder with anxiety was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, an October 2004 letter sent prior to the initial rating 
decision in this matter provided notice of the first three 
elements of service connection as well as the requirements for 
establishing entitlement to TDIU, and informed the Veteran of his 
and VA's respective responsibilities for obtaining different 
types of evidence in support of his claims.  However, the letter 
did not provide notice with respect to establishing the degree of 
disability or the effective date.  Nevertheless, the Board notes 
that such notice was provided in a July 2006 appellate rights 
letter.  Although the complete notice was not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in November 2008, which 
followed the July 2006 letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  The Board concludes that the 
duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (Apr. 30, 2008) (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file, as well as his SSA records and private treatment 
records.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

With respect to the Veteran's claim for service connection, the 
Board finds that an examination is not required.  While the 
evidence shows that the Veteran currently has depressive disorder 
with anxiety, the evidence does not show that a psychiatric 
disorder manifested in service or that there was an in-service 
event, injury, or disease, possibly related to the claimed 
disability.  Accordingly, the Board concludes that an examination 
is not necessary to make a decision on this claim.  

With respect to the Veteran's claim for TDIU, the Veteran does 
not have a service-connected disability upon which to base a 
possible grant of TDIU.  Thus, the law is dispositive and the 
duty to assist does not apply as there is no reasonable 
possibility that any further assistance would aid the Veteran in 
substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2) (the 
Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  It follows that an examination is not 
warranted for this claim as well.

II. Service Connection

The Veteran contends that he is entitled to service connection 
for depressive disorder with anxiety.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

The Board now turns to a discussion of the relevant evidence of 
record.  The Veteran's service treatment records, including his 
January 1968 separation examination, are negative for any 
indication of depression, anxiety, or another psychiatric 
disorder. 

An April 2002 VA treatment record reflects that the Veteran 
reported a history of child abuse and severe alcoholism although 
he had been abstinent for fifteen years.   He reported 
experiencing depression and anxiety.  The treating physician 
opined that the Veteran had suffered from symptoms of dysthymia 
for a very long time based on his developmental history which 
predisposed him to serious depression characterized by anger and 
anxiety.  The Veteran was diagnosed with depressive disorder and 
anxiety.  Thus, the current disability element of the claim is 
established.

A May 2003 VA examination report reflects that the Veteran 
reported traumatic experiences during service unloading dead 
bodies from coffins and hearing wounded soldiers crying in pain 
as he helped transport them off the plane.  The Veteran stated 
that after discharge he started drinking excessively and had 
nightmares of coffins being unloaded.  He was diagnosed with 
depressive disorder and anxiety.  He did not meet the criteria 
for a diagnosis of PTSD.  

A June 2004 letter from a fellow service member reflects that 
while on active duty the Veteran helped to service planes 
carrying wounded troops. 

An August 2004 letter from the Veteran's wife states that the 
Veteran had suffered from anxiety, night sweats, nightmares, and 
delusions throughout their marriage.  

An undated letter from a friend of the Veteran who grew up in the 
same neighborhood as him states that the Veteran "changed" 
after his period of service.  Specifically, the Veteran had a 
loss of interest in relationships and in the social activities he 
used to enjoy, becoming more distanced from his peers, and had 
become "overwrought and apprehensive."  

A September 2006 VA treatment record reflects that the Veteran 
reported having nightmares of unloading caskets and seeing 
wounded soldiers during active duty. 

An October 2006 VA treatment record reflects that the Veteran 
reported feelings of depression and nightmares since separation 
from service. 

Other VA treatment records dated from March 2002 to December 2006 
show regular treatment for depression and anxiety. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's depressive disorder and anxiety and his period of 
active military service.  The evidence does not show that the 
Veteran had a psychiatric disorder during service.  Moreover, the 
earliest medical evidence of the Veteran's psychiatric disorder 
is a March 2002 VA treatment record, which is dated over 30 years 
after his separation from service.  This long period of time 
between service and treatment weighs against a relationship 
between the Veteran's current psychiatric disorder and his period 
of service as there is no competent medical evidence of a 
continuity of symptomatology or other evidence to suggest such a 
relationship.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was incurred 
in service); see also Nieves-Rodriguez, 22 Vet. App. 295, 305 
(2008).  The April 2002 VA treatment record, which suggests that 
the Veteran's anxiety and depression stem from a history of 
childhood abuse, further weighs against the Veteran's claim, as 
it indicates that the Veteran's current psychiatric disorder was 
not caused by service but rather by other factors.  

The Board has considered the Veteran's statement in the October 
2006 VA treatment record that he had feelings of depression ever 
since separation.  The Board has also considered the statement by 
the Veteran's friend reflecting that the Veteran became more 
withdrawn and anxious after discharge and the statement by his 
wife reflecting that the Veteran had suffered from anxiety and 
nightmares throughout their marriage.  In this regard, the 
Veteran and other lay witnesses can attest to factual matters of 
which they have firsthand knowledge, such as the Veteran's 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  It is then for the Board to determine 
the credibility and weight of these statements in light of all 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Significantly, the Veteran and the other witnesses, as lay 
persons, have not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most medical 
disorders or rendering an opinion as to the cause or etiology of 
any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, the Board cannot consider as competent 
evidence the Veteran's opinion that his current depressive 
disorder with anxiety is related to service, as this is a 
determination that is medical in nature and therefore requires 
medical expertise.  See id.; Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Likewise, the Veteran's wife and friend cannot render a 
competent opinion as to whether the Veteran clinically has had 
depression or anxiety ever since separation from service.  See 
id. 

The Board finds that the absence of medical evidence of a 
psychiatric disorder in service or for over 30 years since 
separation, in conjunction with the April 2002 VA treatment 
record reflecting that the Veteran's current psychiatric disorder 
stems from childhood, outweighs the statements by the Veteran and 
other witnesses suggesting a relationship between the Veteran's 
depression and anxiety and his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for depressive disorder with anxiety must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 

III. TDIU

The Veteran contends that he is entitled to TDIU.  For the 
reasons that follow, the Board concludes that the Veteran does 
not meet the basic requirements for consideration of entitlement 
to TDIU. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2009).  In making such a determination, the central inquiry is 
whether the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2009); Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Here, service connection has not been established for any 
disability.  Thus, the Veteran is not eligible for consideration 
of entitlement to TDIU, which is based on whether one or more 
service-connected disabilities alone, without regard to other 
factors, are sufficient to result in unemployability. 

The Board concludes that entitlement to TDIU is not warranted.  
As the law and not the facts is dispositive of this issue, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for depressive disorder with 
anxiety is denied. 

Entitlement to TDIU is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


